                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN


In re: Steve M. Swattler,                               Chapter 13 Proceedings
                 Debtor.                                Case No. 19-29047-beh
_________________________________________________________________________________

         NOTICE AND REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN



        Steve M. Swattler filed papers with the Court requesting modification of the confirmed
Chapter 13 Plan in the above case.
        Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
        If you do not want the Court to confirm the modified plan as proposed, or if you want
the Court to consider your views on the request, then on or before 21 days after service of this
notice, you or your attorney must:
        File with the Court a written request for hearing that contains a short and plain statement of
the factual and legal basis for the objection. File your written request electronically or mail it to:

                                    Clerk of Bankruptcy Court
                                     517 E. Wisconsin Avenue
                                            Room 126
                                    Milwaukee, WI 53202-4581


       If you mail your request to the Court for filing, you must mail it early enough so the Court
will receive it on or before the expiration of 21 days.
        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the request and may enter an order confirming the modified plan.

                  REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN

1.   The person requesting this plan modification is:
     _X_ the Debtor;
     __ the Chapter 13 Trustee;
     __ the holder of an unsecured claim, Name: _____________________
2.   Service: A certificate of service must be filed with this request for plan modification. Designate
     one of the following:
ESSERLAW LLC
11805 West Hampton Ave.
Milwaukee, WI 53225
414-461-7000 (t)
414-461-8860 (f)
nancyl@esserlaw.com

               Case 19-29047-beh          Doc 53      Filed 04/30/20       Page 1 of 2
     _X_ A copy of this proposed modification has been served on the parties (the debtor, the
       trustee, the United States trustee and all creditors) as required by Fed. R. Bank. P. 3015(g); or
     __ A motion requesting limited service is being filed simultaneously with the Court.
3.   I request the following modification of the Chapter 13 Plan last confirmed by the
Court:

             a. Due to the COVID-19 pandemic, the debtor’s start date at his new food
                service job has been delayed. Projecting a June 1, 2020 job start, the debtor’s
                chapter 13 plan payments for April, May, and June 2020 shall be suspended.
             b. Due to the COVID-19 pandemic and the delayed start of the debtor’s new
                food service job, mortgage payments to Wells Fargo Bank, N.A. shall be
                suspended for April, May, and June 2020. The suspended mortgage
                payments shall be paid through the chapter 13 plan with a supplemental
                claim to be filed by the creditor.
             c. The chapter 13 plan will be further modified after payments resume, if
                necessary, to maintain a feasible plan.

    All remaining terms of the Chapter 13 Plan confirmed on February 11, 2020 are unaffected. In
the event of a conflict between the terms of the confirmed Plan and the terms of this modification, the
terms of this modification control.

       WHEREFORE, the proponent requests that the Court approve this modification to the
confirmed Chapter 13 Plan.
                                 CERTIFICATION

        Each proponent or the attorney for each proponent must sign this certification. If the
proponent is the Debtor, the Debtor’s attorney must sign this certification, and the Debtor may, but is
not required to sign. If the Debtor does not have an attorney, the Debtor must sign this certification.

         The provisions in this modified Chapter 13 plan are identical to those contained in the
official local form other than the changes listed in part 3.
         I certify under penalty of perjury that the foregoing is true and correct.

Respectfully submitted this 30th day of April, 2020.

__________________________
Steve M. Swattler, Debtor


/s/ Steven E. Berg
Attorney for Debtors
ESSERLAW LLC
11805 West Hampton Ave.
Milwaukee, WI 53225
414-461-7000 (t)
414-461-8860 (f)
nancyl@esserlaw.com



                Case 19-29047-beh           Doc 53    2 Filed   04/30/20     Page 2 of 2
